           Case 2:20-cv-01348-RSM-BAT Document 10 Filed 10/26/20 Page 1 of 1




1

2

3

4

5
                                 UNITED STATES DISTRICT COURT
6                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
7

8     KELVIN HERNANDEZ-MENDOZA,

9                                Petitioner,                 CASE NO. C20-1348-RSM-BAT

             v.                                              ORDER DENYING MOTION FOR
10
                                                             COUNSEL
11    WILLIAM BARR, et al.,

12                               Respondent.

13          The Court DENIES Petitioner’s motion to appoint counsel. Dkt. 7. There is no

14   constitutional right to appointment of counsel in § 2241 habeas actions. The Court may appoint

15   counsel if the “interests of justice so require,” 18 U.S.C. § 3006A(a)(2)(B), after evaluating

16   petitioner’s likelihood of success on the merits and petitioner’s ability to articulate his claims pro

17   se in light of the complexity of the legal issues involved. Weygardt v. Look, 718 F.2d 952, 954

18   (9th Cir. 1983) (per curiam). The Court having reviewed the record and considered both factors,

19   concludes the interests of justice do not require the appointment of counsel in this case.

20   Accordingly, Petitioner’s motion to appoint counsel, Dkt. 7, is DENIED.

21          DATED this 26th day of October, 2020.

22

23                                                                         A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge

     ORDER DENYING MOTION FOR COUNSEL
     -1
